OPINION
ODOM, Judge.
This appeal is from a conviction for the offense of assault with intent to rape; the punishment was assessed at 99 years.
Appellant was represented by counsel of his own choice at the trial. After having been sentenced, appellant gave notice of appeal and stated in open court that his retained trial counsel was employed to represent him on appeal. Later he appeared in open court without counsel and advised the court that he had had no contact with his attorney and requested the court to appoint counsel; whereupon, Honorable Tom Lucas was appointed to represent him on this appeal.
Pursuant to Article 40.09, Sec. 9, Vernon’s Ann.C.C.P., counsel filed an appellate brief wherein he concluded that the appeal was frivolous with no reversible error appearing therein. A copy of the brief was served upon the appellant. In accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, he submits three grounds that he considers arguable.
The record before us has been examined and it reflects that all procedural and constitutional requirements were fully complied with. We agree that this appeal is frivolus. See Holder v. State, Tex.Cr.App., 469 S.W.2d 184; Roberson v. State, Tex.Cr.App., 468 S.W.2d 447; Barnes v. State, Tex.Cr.App., 467 S.W.2d 484.
The grounds submitted by counsel as those that may be arguable have been examined and we find them to be without merit. A discussion of these contentions would add nothing to the jurisprudence of this state.
Finding no reversible error, the judgment is affirmed.
ROBERTS, J., not participating.